Pottle, J.
1. If goods owned by a partnership be sold by one of the partners, the partnership may recover the purehase-price in its own name, though the purchaser has no knowledge of the existence of the partnership.
2. The evidence authorized, if it did not demand, the verdict. The assignment of error upon the rejection of evidence was not well taken, both because it does not distinctly appear what the witness would have testified, and because the ruling was proper upon the objection as set forth in the answer to the certiorari. The defendant did not claim to have had an agreement with the plaintiff partnership which would authorize the set-off pleaded; and if the contract relied on was made with one of the partners solely in his individual capacity, and not in behalf of the firm, evidence as to the agreement of the partners was not relevant.

Judgment affirmed.